Blackburn, Judge.
Wesley Hugh Keown appeals his convictions, following a jury trial, of two counts of battery and one count of simple battery. Keown raises three enumerations of error, all concerning the sufficiency of the evidence to support his convictions. However, Keown has failed to include a copy of the trial transcript, a stipulation of the record or an order of findings of fact entered by the trial judge with the record on appeal. See OCGA § 5-6-41 (g). Therefore, we are unable to review Keown’s assertions of error. See Sherman v. State, 142 Ga. App. 691, 692 (237 SE2d 5) (1977) (“enumerations of error going to the sufficiency of the evidence . . . cannot be considered due to the lack of a transcript or other record of these proceedings”).

Judgment affirmed.


Beasley, P. J., and Senior Appellate Judge Harold R. Banke concur.

*518Decided February 17, 1999.
Jane K. Mitchell, for appellant.
Leslie C. Abernathy, Solicitor, for appellee.